PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Martin et al.
Application No. 17/219,238
Filed: March 31, 2021
For: COOKING DEVICE AND COMPONENTS THEREOF

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 18, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed December 23, 2021. The issue fee was timely paid on January 06, 2022.  Accordingly, the application became abandoned on January 07, 2022. A Notice of Abandonment was mailed January 12, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of inventor’s oath/declaration for Christopher T. Martin, Thomas Guerin, Roger Neil Jackson, Joshua D. Anthony, Kerry Schwarz and Michaela Dubeau, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Data Management for further processing into a patent. 





	


/JOANNE L BURKE/Lead Paralegal Specialist, OPET